Citation Nr: 0021873	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to March 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for her right shoulder disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's right shoulder disorder is manifested by 
complaints of recurrent dislocation and objective evidence of 
pain, guarding movements, and some limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for dislocation of 
the right shoulder (major) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that her 
claim for a compensable evaluation for dislocation of the 
right shoulder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, her assertion that her service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has been recently examined and her medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
U.S.C.A. § 5107(a).

Service medical records reveal that the veteran complained of 
right shoulder pain and loss of motion after a fall in May 
1988 and X-ray studies revealed inferior dislocation of the 
right shoulder.  

A June 1991 private hospital treatment record shows that the 
veteran complained of right shoulder dislocation.  X-rays of 
the right shoulder showed no fracture or dislocation.  A 
March 1995 military medical record indicates that the veteran 
complained of right shoulder dislocation.  She reported a 
history of recurrent right shoulder dislocations since 1988.  
On evaluation, there was loss of contour of the right 
shoulder.  It was easily reduced.  The assessment was 
recurrent right shoulder glenoid dislocation, humerus.  In a 
June 1995 rating decision, the RO granted service connection 
for dislocation of the right shoulder and assigned a 
noncompensable evaluation under Diagnostic Code 5203.  (The 
Board notes that the veteran failed to report to a May 1995 
VA examination.)

In August 1998, the veteran filed a claim for a compensable 
evaluation for her right shoulder dislocation.  The veteran 
reported a private physician had advised that she undergo 
capsulorrhaphy to stabilize her shoulder.  

In a July 1998 letter, the veteran's private physician, JAH, 
M.D., stated that the veteran had a history of protracted 
recurrent dislocation of the right shoulder and needed a 
capsulorrhaphy procedure to stabilize the right shoulder.

VA medical records from September 1997 to August 1998 show 
complaints of right shoulder pain with history of multiple 
dislocations.  The August 1998 notation indicated positive 
apprehension with 1 to 7 laxity and full range of motion.  
The impression includes multiple dislocation with right 
symptomatic subluxation and right shoulder pain.

At an October 1998 VA examination, the veteran complained of 
pain in the right shoulder precipitated by cold and 
alleviated by heat.  She indicated that she occasionally wore 
a sling and was right handed.  On evaluation, the examiner 
noted that motion stopped when pain began, and there was 
slight evidence of painful motion with guarding of movement.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, or abnormal movement.  Range of motion 
of the right shoulder revealed flexion to 128 degrees, 
abduction to 134 degrees, external rotation to 88 degrees, 
and internal rotation to 78 degrees.  X-rays of the right 
shoulder were normal.  The diagnosis was arthralgia of the 
right shoulder following dislocation with slight loss of 
function due to pain.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The RO has evaluated the veteran's right shoulder dislocation 
under Diagnostic Code 5203, impairment of the clavicle or 
scapula.  According to Diagnostic Code 5203, a 10 percent 
evaluation is warranted for malunion of the clavicle or 
scapula of the major arm or nonunion of the clavicle or 
scapula of the major arm without loose movement.  A 20 
percent evaluation is warranted for nonunion of the clavicle 
or scapula of the major arm with loose movement or 
dislocation of the clavicle or scapula of the major arm.  
Diagnostic Code 5203 also provides the option of rating on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1999).    

The Board will also consider Diagnostic Code 5201, pertaining 
to the limitation of motion of the arm and Diagnostic Code 
5202, other impairment of the humerus.  Limitation of motion 
of the arm at shoulder level warrants a 20 percent 
evaluation.  Limitation of motion of the major arm midway 
between the side and the shoulder warrants a 30 percent 
evaluation.  A 40 percent evaluation requires limitation of 
the major arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  Under Diagnostic Code 
5202, a 20 percent evaluation is warranted for recurrent 
dislocation of either the major or minor shoulder at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level.  Recurrent dislocation 
of the major shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movement warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1999).

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held at the shoulder 
level, the shoulder is in 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
finds that the medical evidence indicates that the veteran 
has experienced recurrent dislocations of her right shoulder 
as referred to under Diagnostic Code 5202.  The veteran's 
service-connected right shoulder disability has been shown to 
be manifested by pain, limitation of motion of the right arm, 
1-7 laxity, subluxation, and guarding of movement.  
Therefore, the Board finds that that the veteran's current 
right shoulder disability picture most closely approximates 
the criteria for a 20 percent evaluation under the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  On recent examination, range 
of motion of the shoulder included flexion to 128 degrees and 
abduction to 134 degrees.  The examiner noted that there was 
guarding of movement but stated that motion stopped when pain 
began.  The examiner also found that there was slight 
limitation of function due to pain.  Upon review, the Board 
finds that the overall functional impairment due to pain, 
weakness, and guarding was the functional equivalent of 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding only at shoulder 
level.  Thus, as noted under Diagnostic Code 5203, the Board 
finds that the veteran's right shoulder disability should be 
rated on impairment of function of contiguous joint.  In so 
doing, the Board finds that that the veteran's current right 
shoulder disability picture most closely approximates the 
criteria for a 20 percent evaluation under the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Accordingly, the Board 
concludes that a 20 percent evaluation under Diagnostic Code 
5202 is warranted.  

However, an evaluation in excess of 20 percent is not 
warranted.  Although the veteran and her private physician 
have stated that she has recurrent dislocation of the right 
shoulder, the frequency of such was not indicated.  Moreover, 
the veteran and her private physician indicate the veteran 
needs surgery in order to stabilize her shoulder; however, 
there were no medical records indicated that such surgery had 
been performed.  Moreover, no professional has established 
limitation of motion of the right arm below shoulder level.  
Additionally, no evidence establishes the malunion of the 
humerus, frequent recurrent dislocation of the humerus at the 
scapulohumeral joint with guarding of all movements, or 
favorable or unfavorable ankylosis of the scapulohumeral 
articulation that would warrant a higher evaluation.  The 
overall functional impairment due to pain, weakness, excess 
fatigability, more motion than normal or less motion than 
normal is no more than the functional equivalent of 
infrequent episodes of recurrent dislocation of the right 
shoulder with guarding of movements at shoulder level or 
limitation of motion at the shoulder level.  The examination 
has not established more functional impairment and the 
veteran's statements on appeal do not establish a functional 
impairment that is more than that contemplated.


ORDER

A 20 percent evaluation for dislocation of the right shoulder 
is granted subject to the laws and regulations governing the 
award of monetary benefits.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


- 8 -




- 1 -


